 


114 HR 2217 IH: Caring Start Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2217 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Head Start Act to promote trauma-informed practices, age-appropriate positive behavioral intervention and support, services for young children who have experienced trauma or toxic stress, and improved coordination between Head Start agencies and other programs that serve very young children. 
 
 
1.Short titleThis Act may be cited as the Caring Start Act of 2015. 2.FindingsThe Congress finds the following: 
(1)Neglect, hunger, abuse, and other forms of trauma present significant challenges to young children’s learning and social-emotional development. (2)Trauma-informed and trauma-sensitive caregiving is an ideal targeted intervention for vulnerable children who experience trauma. 
(3)A child’s development relies significantly on the development of executive function skills, including cognitive flexibility, self-regulation, and effortful control and attention. (4)Focusing on these skills, even though they are not obviously academic, is critical in order to improve children’s long-term outcomes. 
(5)Providing high-quality early childhood education can protect young children from some of the most adverse effects of poverty, enable their healthy development, strengthen their health, and reduce or mediate toxic stress responses to adverse experiences. (6)Robust support, professional development, and specialized training for the early education and care workforce is essential to providing a high-quality early education to every child.   
3.AmendmentsSection 648 of the Head Start Act (42 U.S.C. 9843) is amended— (1)in subsection (a)(3)— 
(A)in subparagraph (A)— (i)in clause (ii) by striking and at the end, 
(ii)in clause (iii) by striking and at the end, and  (iii)by adding at the end the following:  
 
(iv)activities that support the implementation of evidence-based trauma-informed practices, age-appropriate positive behavioral interventions and supports, early childhood mental health consultation, and prevention of suspension and expulsion; and (v)activities that appropriately increase the level of coordination between Head Start agencies and other programs that serve very young children, in order to increase the general quality, availability, and reliability of services provided; and, 
(B)in subparagraph (B)— (i)in clause (xv) by striking and at the end, 
(ii)in clause (xvi) by striking the period at the end and inserting ; and, and (iii)by adding at the end the following:  
 
(xvii)assist Head Start agencies in adopting evidence-based approaches to best identify and serve children whose experiences have elicited a toxic stress response., (2)in subsection (b)(2)— 
(A)in subparagraph (F) by striking and at the end, (B)in subparagraph (G) by striking the period at the end and inserting a semicolon, and 
(C) by adding at the end the following:   (H)in evidence-based trauma-informed practices, as well as early childhood mental health consultation and age-appropriate positive behavioral interventions and supports; and 
(I)in helping children who have experienced, or are experiencing, trauma or toxic stress., and (3)in subsection (d)(1)— 
(A)in subparagraph (G) by striking and children under 3 years of age, where applicable and inserting children who experience trauma, and children under 3 years of age, especially for whom such experiences have caused a toxic stress response, including appropriate training and professional development on evidence-based trauma-informed practices and early childhood mental health consultation, (B)by redesignating subparagraph (I) as subparagraph (J), and 
(C)by inserting after subparagraph (H) the following:  (I)Activities designed to prevent suspension and expulsion and to increase utilization of age-appropriate positive behavioral interventions and supports.. 
 
